        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PYROTECHNICS MANAGEMENT, INC.,                :
                                               :
                           Plaintiff,          :       Civil Action No. 2:19-cv-00893
 vs.                                           :
                                               :
 XFX PYROTECHNICS LLC and fireTEK,             :       JURY TRIAL DEMANDED
                                               :
                            Defendants         :
                                               :


       ANSWER TO PLAINTIFF’S AMENDED COMPLAINT IN CIVIL ACTION,
                AFFIRMATIVE DEFENSES, and CROSS-CLAIM


        The Defendant, XFX Pyrotechnics LLC (hereinafter “XFX”), by and through its attorneys,

Joseph W. Cavrich, Esq., and the law firm of Andrews & Price LLC, file the following Answer to

Plaintiff’s Amended Complaint in Civil Action, Affirmative Defenses, and Cross-Claim, averring

as follows:

                                          ANSWER

                                 PRELIMINARY STATEMENT

        1.     The averments of Paragraph 1 constitute conclusions of law to which no response

is required.

                                         THE PARTIES

        2.     Admitted.

        3.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 3. Said averments are therefore denied and strict proof is demanded.

        4.     The averments of Paragraph 4 are directed to another Defendant.

        5.     The averments of Paragraph 5 are directed to another Defendant.



                                               1
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 2 of 13




        6.     The averments of Paragraph 6 are directed to another Defendant.

        7.     XFX denies that it is a Pennsylvania Company. To the contrary, XFX is a registered

Delaware LLC. XFX admits that has a place of business at 44 Ridgewood Drive, McDonald,

Pennsylvania 15057.

        8.     XFX admits that it distributes and offers for sale fireTEK’s digital pyrotechnics

firing systems in the United States. XFX is without knowledge or information sufficient to admit

or deny Plaintiff’s allegation that XFX distributes and offers for sale fireTEK’s “related products”,

as Plaintiff fails to define “related products”. Strict proof is demanded.

        9.     Admitted.

                                 JURISDICTION AND VENUE

        10.    The averments of Paragraph 10 constitute conclusions of law to which no response

is required.

        11.    The averments of Paragraph 11 constitute conclusions of law to which no response

is required.

        12.    The averments of Paragraph 12 constitute conclusions of law to which no response

is required.

        13.    The averments of Paragraph 13 constitute conclusions of law to which no response

is required.

                                  FACTUAL ALLEGATIONS

        14.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 14. Said averments are therefore denied and strict proof is demanded.

        15.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 15. Said averments are therefore denied and strict proof is demanded.



                                                 2
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 3 of 13




        16.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 16. Said averments are therefore denied and strict proof is demanded.

        17.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 17. Said averments are therefore denied and strict proof is demanded.

        18.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 18. Said averments are therefore denied and strict proof is demanded.

        19.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 19. Said averments are therefore denied and strict proof is demanded.

        20.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 20. Said averments are therefore denied and strict proof is demanded.

        21.    Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 21. Said averments are therefore denied and strict proof is demanded.

        22.    The averments of Paragraph 22 constitute conclusions of law to which no response

is required.

        23.    The averments of Paragraph 23 constitute conclusions of law to which no response

is required.

        24.    The averments of Paragraph 24 are directed to another Defendant.

        25.    The averments of Paragraph 25 are directed to another Defendant.

        26.    The averments of Paragraph 26 are directed to another Defendant.

        27.    The averments of Paragraph 27 are directed to another Defendant.

        28.    The averments of Paragraph 28 are directed to another Defendant.

        29.    The averments of Paragraph 29 are directed to another Defendant.

        30.    The averments of Paragraph 30 are directed to another Defendant.



                                               3
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 4 of 13




       31.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 30. Said averments are therefore denied and strict proof is demanded.

       32.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 31. Said averments are therefore denied and strict proof is demanded.

       33.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 32. Said averments are therefore denied and strict proof is demanded.

       34.     XFX admits that is a distributor of fireTEK products. XFX denies that it has ever

distributed a fireTEK product which allegedly incorporated Plaintiff’s “Protocol” (as defined in

Plaintiff’s Complaint), or which permitted a fireTEK router to control Plaintiff’s FireOne field

modules. Strict proof to the contrary is demanded.

       35.     The averments of Paragraph 35 constitute conclusions of law to which no response

is required. To the extent to which it may be judicially determined that a response is required,

XFX incorporates herein its response to Paragraph 34 of Plaintiff’s Amended Complaint, as if

same were set forth at length herein. Strict proof to the contrary is demanded.

       36.     Defendant admits that Plaintiff authored a letter to XFX complaining of alleged

infringing activities with respect to the Protocol. Defendant denies that it has engaged in any

infringing activities with respect to the Protocol. Strict proof is demanded.

       37.     XFX admits that it has not made any written response to the letter from Plaintiff.

Defendant is without sufficient knowledge or information to admit or deny whether fireTEK made

a written response to the letter from Plaintiff, or as to any alleged communications between

representatives of Plaintiff and representatives of fireTEK. Said averments are therefore denied

and strict proof is demanded.




                                                 4
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 5 of 13




       38.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 38. Said averments are therefore denied and strict proof is demanded.

       39.     Defendant admits that the document attached to Plaintiff’s Complaint as Ex. F. lists

a phone number for an XFX employee. Defendant denies that the document attached to Plaintiff’s

Complaint as Ex. F lists a phone number for Mr. Piacquadio. Defendant further denies that it had

any involvement in the creation or distribution of the advertisement attached to Plaintiff’s

Complaint as Ex. F. Strict proof to the contrary is demanded.

       40.     The averments of Paragraph 40 are directed to another Defendant.

       41.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 41. Said averments are therefore denied and strict proof is demanded.

       42.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 42. Said averments are therefore denied and strict proof is demanded.

       43.     Defendant is without knowledge or information sufficient to admit or deny the

averments of Paragraph 43. Said averments are therefore denied and strict proof is demanded.

       44.     The averments of Paragraph 44 are directed to another Defendant.

       45.     XFX admits that Plaintiff authored a letter to XFX complaining of alleged

infringing activities with respect to alleged new infringing fireTEK modules. Defendant denies

that it has engaged in any infringing activities with respect to the Protocol or other products. Strict

proof is demanded.

       46.     The averments of Paragraph 46 are directed to another Defendant.

       47.     The averments of Paragraph 47 are directed to another Defendant.

       48.     The averments of Paragraph 48 are directed to another Defendant.




                                                  5
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 6 of 13




        49.    The averments of Paragraph 49 constitute conclusions of law to which no response

is required.

        50.    The averments of Paragraph 50 constitute conclusions of law to which no response

is required.

        51.    The averments of Paragraph 51 constitute conclusions of law to which no response

is required.

        52.    The averments of Paragraph 52 constitute conclusions of law to which no response

is required.

                         COUNT I : COPYRIGHT INFRINGEMENT

        53.    Defendant incorporates by reference its responses to Paragraphs 1 through 52 of

the Complaint as if fully set forth herein.

        54.    The averments of Paragraph 54 constitute conclusions of law to which no response

is required.

        55.    The averments of Paragraph 55 constitute conclusions of law to which no response

is required.

        56.    The averments of Paragraph 56 constitute conclusions of law to which no response

is required.

        57.    The averments of Paragraph 57 constitute conclusions of law to which no response

is required.

        58.    The averments of Paragraph 58 constitute conclusions of law to which no response

is required.

        WHEREFORE, Defendant respectfully requests that the Plaintiff’s Complaint in Civil

Action be dismissed with prejudice.



                                               6
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 7 of 13




 COUNT II: TORITIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL
                            RELATIONS

        59.    Defendant incorporates by reference its responses to Paragraphs 1 through 58 of

the Complaint as if fully set forth herein.

        60.    The averments of Paragraph 60 constitute conclusions of law to which no response

is required.

        61.    The averments of Paragraph 61 constitute conclusions of law to which no response

is required.

        62.    The averments of Paragraph 62 constitute conclusions of law to which no response

is required.

        63.    The averments of Paragraph 63 constitute conclusions of law to which no response

is required.

        64.    The averments of Paragraph 64 constitute conclusions of law to which no response

is required.

        WHEREFORE, Defendant respectfully requests that the Plaintiff’s Complaint in Civil

Action be dismissed with prejudice.

                            COUNT III: UNFAIR COMPETITION

        65.    Defendant incorporates by reference its responses to Paragraphs 1 through 64 of

the Complaint as if fully set forth herein.

        66.    Admitted.

        67.    The averments of Paragraph 67 constitute conclusions of law to which no response

is required.

        68.    The averments of Paragraph 68 constitute conclusions of law to which no response

is required.

                                               7
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 8 of 13




        69.    The averments of Paragraph 69 constitute conclusions of law to which no response

is required.

                                     REQUESTED RELIEF

        WHEREFORE, Defendant denies that Plaintiff is entitled to any of the relief requested

and asks that Plaintiff’s Complaint in Civil Action be dismissed with prejudice.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

        70.    The averments contained in the “Wherefore” clauses in the Plaintiffs’ Complaint

are conclusions of law to which no response is required. To the extent that a response is required,

the averments contained therein are denied and strict proof thereof is demanded at the time of trial.

The Defendants deny that the Plaintiff is entitled as a matter of law or fact to any relief requested

thereunder.

                                   Second Affirmative Defense

        71.    Any and all injuries and/or damages sustained by Plaintiff were not the result of

any action or inaction on the part of these Defendants.

                                   Third Affirmative Defense

        72.    If Plaintiff suffered any injuries or damages, Plaintiff failed to properly mitigate its

damages.

                                   Fourth Affirmative Defense

        73.    Plaintiff’s claims are or may be barred in whole or in part by the doctrines of

estoppel, waiver, laches and/or unclean hands.




                                                  8
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 9 of 13




                                    Fifth Affirmative Defense

       74.     Defendant expressly reserves the right to amend this Answer to include additional

defenses which may become available during the course of discovery in this case.

                                    Sixth Affirmative Defense

       75.     Any devices or technology allegedly supplied by XFX which were used for the

alleged copyright infringement are capable of commercially significant noninfringing uses.

                                  Seventh Affirmative Defense

       76.     The devices or technology allegedly copied do not cover matter or elements within

the scope of the protection afforded by the Plaintiff’s copyright.

                                   Eighth Affirmative Defense

       77.     Plaintiff’s copyright does not protect XFX’s procedures, processes, systems, or

methods of operation.

                                   Ninth Affirmative Defense

       78.     The use of Plaintiff’s copyrighted work to gain an understanding of unprotected

functional elements is a fair use of the copyrighted work.

                                   Tenth Affirmative Defense

       79.     XFX’s actions were, at all material times hereto, taken for their own legitimate

economic interests.

                                  Eleventh Affirmative Defense

       80.     XFX was, at all times material hereto, engaged in legitimate business competition.

                                  Twelfth Affirmative Defense

       81.     XFX’s actions were, at all times material hereto, an essential part of its business

operations or consistent with industry norms.



                                                 9
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 10 of 13




        WHEREFORE, Defendant respectfully requests that the Plaintiff’s Complaint in Civil

Action be dismissed with prejudice.

       CROSS-CLAIM OF DEFENDANT, XFX PYROTECHNICS LLC, AGAINST
                         DEFENDANT, FIRETEK

        82.    Defendant incorporates by reference Paragraphs 1 through 81 of the within Answer

and New Matter to Plaintiff’s Complaint as if fully set forth herein.

        83.    Defendant XFX has specifically denied all allegations against it asserted by

Plaintiff.

        84.    If Defendant XFX is found liable to Plaintiff, either through judgment, settlement,

or otherwise, then its liability was caused by the acts of Defendant, fireTEK.

        85.    Defendant XFX is therefore entitled to contribution and/or indemnification from

Cross-Claim Defendant, FireTEK, for all sums which it pays or is adjudged liable to pay through

settlement, judgment, or otherwise.

        WHEREFORE, pursuant to F.R.C.P. 13(g), Defendant XFX demands judgment for

contribution and/or indemnification from Defendant FireTEK, plus interest and costs.



Date: May 12, 2019                            Respectfully submitted,

                                              ANDREWS & PRICE

                                         By: /s/ Joseph W. Cavrich, Esq.
                                             Joseph Cavrich, Esquire
                                             Pa. I.D. #52693

                                              1500 Ardmore Boulevard, Ste. 506
                                              Pittsburgh, PA 15221
                                              (412) 243-9700
                                              Attorneys for Defendant, XFX Pyrotechnics LLC




                                                10
       Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 11 of 13




                            CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the United

Judicial System of Pennsylvania: Case records of the Appellate and Trial Courts that require

filing confidential information and documents differently than non-confidential information and

documents.

                                            Respectfully submitted,

                                            ANDREWS & PRICE LLC


                                     By:    /s/ Joseph W. Cavrich
                                            Joseph W. Cavrich, Esq.
                                            Firm No. 549
                                            1500 Ardmore Boulevard, Suite 506
                                            Pittsburgh, PA 15221
                                            (412) 243-9700
                                            Attorneys for XFX Pyrotechnics, LLC




                                               11
       Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 12 of 13




                                 CERTIFICATE OF SERVICE


       I hereby certify that on May 12, 2021, the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic case filing system and

constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil

Procedure. Parties may access this filing through the Court’s ECF system.




                                              /s/ Joseph W. Cavrich
                                              Joseph W. Cavrich, Esq.




                                                 12
        Case 2:19-cv-00893-RJC Document 141 Filed 05/12/21 Page 13 of 13




                                        VERIFICATION


        I, Ralph Piacquadio, Member of XFX Pyrotechnics LLC, hereby verify that the

statements made in the within ANSWER TO PLAINTIFF’S AMENDED COMPLAINT are true

and correct based on my personal knowledge and information. I understand that the statements

made herein are subject to the penalties of 18 Pa. C.S. § 4904 relating to unsworn falsifications

to authorities.




Dated: May 12, 2021




                                                13
